DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
METHOD OF MANUFACTURING A HEAT EXCHANGER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the diameter” and “the airflow through holes" in line 1. There is insufficient antecedent basis for each of these limitations in the claim.
Claim 6 recites the limitation "the diameter" and “the plurality of airflow” in line 1. There is insufficient antecedent basis for each of these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 20200393069 A1) in view of Yano et al. (US 4,603,460) and Lin et al. (US 20030136545A1).
As applied to claim 1, Sachdev et al. teach a method of manufacturing a heat exchanger, comprising: providing a first metal sheet and a second metal sheet (paragraphs [0012] , [0039]); providing a pattern of a plurality of laser weld lines to form an inflatable track (paragraphs [0003]), bonding the first metal sheet and the second metal sheet to each other; separating the first metal sheet and the second metal sheet from each other with an inflation fluid to form the plurality of channels (58) by introducing a fluid (paragraphs [0006]) between the first metal sheet and the second metal sheet (paragraphs [0003]); introducing working fluid in the plurality of channels (paragraphs [0042], [0059]); and sealing the first metal sheet and the second metal sheet (abstract, lines 1-9, paragraphs [0022], [0052] and [0053], Figs. 7 & 8).
Sachdev et al. teach the formation of plurality of channels and considering the broadest reasonable claim interpretation, Sachdev et al. teach that the patterns provided on the sheet metals and formed by laying the track of the laser weld lines read on the claimed “printing” of the channel pattern.
However, if the Applicant does not agree that Sachdev et al. explicitly teach the printing of the patterns on the metal sheets, then Yano et al. teach that it is well-known in the art of the heat exchanger manufacturing to employ printing patterns onto the laminated sheets prior to being bonded and fluidly expanded to form the heat exchanger (see abstract, line 1-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have employed into the method of Sachdev et al., the step of printing patterns, as taught by Yano et al., as an effective means of establishing the path and size of the channels and obstructers formed in the metal sheet in order to arrive at the optimized and desired design of the resultant heat exchanger.
Sachdev et al. do not explicitly teach forming a plurality of through holes in locations where the first metal sheet and the second metal sheet are bonded to each other.
Lin et al. teach a method of fabricating a heat sink for heat-liable electronic devices wherein multiples of lateral holes (22) are formed in each vertical fin (2) to separately create a lateral passage in relation with longitudinal troughs to guide air currents flowing in various directions to boost the air conduction thus to improve heat dissipation effects (abstract, lines 1-5, Figs. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided venting holes in the bonded first and second metal sheets of Sachdev et al., as taught by Lin et al., as an effective means of guiding air currents flowing in various directions to boost the air conduction thus to improve heat dissipation effects.
As for the location of the through holes, the combination of Sachdev et al./Yano et al./Lin et al. is silent about the location being at where the first and second metal sheets are bonded together.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided the venting through holes only in locations where the first and second metal sheets are bonded together since forming through holes in any other location would puncture the metal sheets and leak out the coolant sealed in the cooling channels formed between first and second metal sheets.

As applied to claim 4, the combination of Sachdev et al.,Yano et al. and Lin et al. teaches the invention cited including introducing inflation fluid in form of gas or a liquid between the first and second metals sheets to form the plurality of channels (Sachdev et al., paragraphs [0006] and [0047]) and further teaches the working fluid in form of coolant is introduced in form of plurality of channels (Sachdev et al., paragraphs [0042] and [0055]).  As such, considering the broadest reasonable claim interpretation, once the coolant is introduced in the plurality of channels the inflation gas is vacated from the channels.

As applied to claims 5 and 6, the combination of Sachdev et al., Yano et al. and Lin et al. teaches the invention cited including forming plurality of through holes.  Lin et al. further teach that the through holes (22) are circular (i.e., having diameters) and depict the holes to have same diameter (Figs. 1-3).  However, the combination doesn’t  explicitly teach that the diameter of the through holes are in the range of 0.500 mm to 6.00 mm.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to employ through holes having same diameter in range of 0.500 mm to 6.00 mm in the method of Sachdev et al., Yano et al. and Lin et al. because applicant has not disclosed that only the claimed through holes having same diameter in the claimed range provides any advantage, is used for a particular purpose, or solves a stated problem.  As such, it seems that one of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with any through holes having a diameter such as one taught by Sachdev et al., Yano et al. and Lin et al. or the claimed diameter range because either one performs the same function of allowing venting holes to be formed in the bonded areas of the first and second metal sheets to guide air currents to flow in various directions that would boost the air conduction and thus improve heat dissipation effects.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 20200393069 A1) in view of Yano et al. (US 4,603,460) and Lin et al. (US 20030136545A1) as applied to claim 1 above, and further in view of Van Camp et al. (US 3,038,246).
As applied to claim 2, the combination of Sachdev et al. and Yano et al. teaches the invention cited including a working channel defined by the first metal sheet and the
second metal sheet, the working channel being in fluid communication with the plurality of channels: and introducing working fluid in the plurality of channels via the working
channel (paragraphs [0059] and [0060]).  However, the combination fails to explicitly teach securing a working pipe to the working channel and introducing working fluid in the plurality of channels via the working pipe.
Van Camp et al. teach that it is well-known in the art of heat exchanger manufacturing to secure a working pipe into a working channel (i.e., nozzle 15 secured to end portions of 10 and 18 extending beyond the edge of the expanded stacked and sandwiched metal sheets, Fig. 4) in between a pair of bonded metal sheets (3 and 11) to fluidly connect to the plurality of internal channels formed between the two sheets (col. 3, lines 9-24).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided and secured a working pipe to the working channel of Sachdev et al./Yano et al., as taught by Van Camp et al., as an effective means of introducing coolant (working fluid) into the plurality of channels.

As applied to claim 3, the combination of Sachdev et al., Yano et al. and Lin et al. teaches the invention cited including printing the channel pattern on the first metal sheet but does not explicitly teach the printing includes printing a graphite pattern on the first metal sheet.
Van Camp et al. teach that it is well-known in the art of heat exchanger manufacturing to print using weld inhibiting flowable composition (1) including graphite onto the surface (2) of a metal sheet (3) to form the desired plurality of fluid channels by rolling the sheets together followed by fluidly expanded (col. 2, lines 45-48, 64-69, col. 3, lines 4-7, Figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have employed graphite pattern for the pattern of Sachdev et al./Yano et al./Lin et al., as taught by Van Camp et al., as an effective means of preventing the rolled sheets from being bonded to each other at the desired areas during the rolling process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/18/2022